PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Appplication of
Vladimir Kranz
Application No. 14/433,385
Filing Date: April 3, 2015
For: ADDITIVE EQUIPMENT TO MULTIMEDIAL, HEALTH AND SPORT EQUIPMENT
:
:
:         CORRECTED DECISION 
:                   ON PETITION
:    
:
:



This is a corrected decision on the communication, filed July 27, 2020, which is being considered as a petition under 37 CFR 1.137(a), to revive the above-identified application. 

The decision mailed on February 12, 2021 is hereby vacated and a corrected decision is as follows:

The petition is DISMISSED.

The United States Patent and Trademark Office (USPTO) recognizes that the COVID-19 pandemic has imposed significant hardships on many stakeholders. As a result, the USPTO has waived certain fees under existing authority, through the March 16, 2020 Notice, and has extended certain Patent and Patent Trial and Appeal Board (PTAB) deadlines four times under the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), through the March 31, 2020 Notice, the April 28, 2020 Notice, the May 27, 2020 notice, and the June 29, 2020 notice. The notices extend the time to file certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020.1 

Per the Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees of April 28, 2020:  Any reply to an Office notice or action issued during examination due between, and inclusive of both March 27, 2020 and May 31, 2020 will be considered timely if filed on or before June 1, 2020, provided that the filing or payment is accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak.  

Per the May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others of May 27, 2020:  For small and micro entities only, pursuant to the . 

In addition, the USPTO provided relief in the form of a waiver of the petition fee under 37 CFR 1.17(m) for filing a petition under 37 CFR l.137(a) for applications that became abandoned on or before June 30, 2020. Any request for waiver of the petition fee was required to be accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak, as set forth in section (I)(l)(b) of the April 28, 2020 Notice. Furthermore, as outlined in the June 29, 2020 Notice, all petitions seeking waiver of the petition fee under 37 CFR 1.17(m) must have been filed by July 31, 2020. 

In the instant application, the three-month shortened statutory period for response set by the non-final Office action mailed January 28, 2020, fell within the periods of relief beginning on 
March 27, 2020, discussed above. The reply filed July 27, 2020, was accompanied by a COVID-19 statement of delay, but was missing the one-month extension of time fee required to make the response complete and timely. Alternatively, a three-month extension of time without the COVID-19 statement of delay on July 27, 2020, would have been considered timely. 2 However, as no extension of time fee was paid on or before the end of the available period(s) for response, the application is now abandoned.3 

Furthermore, as all available extensions of time under 37 CFR 1.136(a) had not passed by 
July 31, 2020, the July 27, 2020, petition is not eligible for a waiver of the petition to revive fee under the CARES Act. The petition in the above-identified application was not accompanied by payment of the required fee.  Accordingly, no further consideration on the merits can be given to the petition until the required fee is received. The petition fee in the amount of $525 is required.4

Petitioner is reminded that grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window

			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3226.  



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                    




    
        
            
        
            
        
            
    

    
        1 All USPTO notices regarding COVID-19 are available online at https://www.uspto.gov/coronavirus. 
        2 It is noted that applicant filed a credit card authorization on July 27, 2020, for a three-month extension of time, but the fee could not be processed as the date on the credit card authorization was from 2018.
        3 A timely response could have been filed as late as July 28, 2020, with the required three-month extension of time, or as late as October 1, 2020, with the required three-month extension of time and COVID-19 statement of delay. 
        4 The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.